Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-18 are pending. 

Applicant's election with traverse of Group I that read on antibody that binds to CD117, filed June 24, 2022, is acknowledged.  
The traversal is on the grounds that Claim 1, as amended, specifies an antibody, or an antigen-binding portion thereof, comprising an Fe region, wherein the Fe regions comprises amino acid substitutions N297A, H435A, and D265C (EU index), wherein the antibody is an IgG isotype.  Claims 1 and 3-18 specify antibodies or ADCs thereof, comprising an Fc region having amino acid substitutions N297A, H435A, and D265C (EU index). The inventions of Groups I and II are not distinct from one another as both Groups I and II recite an antibody comprising an Fc region having specific amino acid substitutions. The Office indicates at page 2 of the Restriction that the two inventions are distinct because “[a]ntibodies are proteins that bind to other proteins” and “antibody drug conjugates are proteins that target different drug or toxin to different site of interest.”  Applicant respectfully notes that the invention is directed to specific Fc substitutions of an antibody, including an antibody conjugated to a toxin. Further, a search of the claimed Fc substitutions in the context of an antibody would be inclusive of an ADC.  Thus, Applicant respectfully requests that Groups I and II be rejoined to a single invention as the two groups are related in that they each contain the Fc region recited in claim 1 having specific amino acid substitutions. In order to be responsive, however, Applicant elects an antibody that binds to CD117 as the species for searching purposes.  Claims 1, 3, and 4 read on the election. 
Applicants’ traversal has been fully considered but is not deemed persuasive.  With respect to the argument that the search and examination of all groups would not entail a “serious burden”, the separate classification and/or art-recognized divergence in subject matter provides prima facie evidence of such a burden; see MPEP § 803.   There would be a serious search and examination burden if restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different combination of search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.   
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.  

Claims 6-18 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1 and 3-5, drawn to an antibody or an antigen-binding portion thereof comprising an Fc wherein the Fc region comprises amino acid substitution N297A, H435A and D265C (EU index), wherein the antibody is an IgG type that binds to CD117 as the species, are being acted upon in this Office Action.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos 62/807,363, 62/773,839, 62/749,662 and 62/838,290, fail to provide adequate written support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications do not disclose an antibody or an antigen-binding portion thereof comprising an Fc region, wherein the Fc region comprises N297A, much less the combination of N297A, H435A and D265C (EU index), as in independent claim 1.  Therefore for the purposes of applying prior art, the effective filing date of claims 1, 3-5 is Oct 23, 2019, the date that the present application was filed as a PCT.  Further, said provisional applications 62/807,363, 62/773,839 and 62/749,662 do not disclose the antigen as set forth in claim 5 other than CD117, CD45, CD2, CD137 and CD252.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1 and 3-5 is in fact described in one or more of the previously-filed applications.

Drawings
The drawings filed on April 24, 2020 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4-5 are objected to because the claims recite non-elected embodiments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(EU index)” is indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  Amending claim 1 to recite "numbering according to EU index" instead of (EU index), for example, would overcome this rejection. 
Claims 3-5 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 
Claim 4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the antibodies or antigen-binding portion thereof specifically binds to CD117, CD45, CD2, CD5,CD137 or CD252 do not share a substantial feature, e.g., heavy and light chain variable regions or the six CDRs and a common use, e.g., binding to the elected CD117 for treating cancer that flows from the substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
Likewise, Claim 5 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the antibodies or antigen-binding portion thereof specifically binds to patently distinct antigen selected from the group consisting of CD49d (VLA-4), CD49f(VLA-6), CD51, CD84, CD90, CD117, CD133, CD134, CD184 (CXCR4), HLA-DR, CD11la, CD18, CD34, CD41/61, CD43, CD58, CD71, CD97, CD162, CD166, CD205 and CD361, CD13, CD33, CD44, CD4, CD59, CD84/CD 150, CD90/Thy1, CD93, CD105/Endoglin, CD123/IL-3R, CD126/IL-6R, CD133, CD135/FIt3 receptor, CD166/ALCAM, Prominin 2, Erythropoietin R, Endothelial Cell-Selective Adhesion Molecule, CD244, Tie1, Tie2, MPL, G-CSFR, CSF3R, IL-1R, gp130, Leukemia inhibitory factor Receptor, oncostatin M receptor, Embigin, IL-18R, CD7, CDw12, CD13, CD15, CD19, CD21, CD22, CD29, CD30, CD33, CD36, CD38, CD40, CD41, CD42a, CD42b, CD42c, CD42d, CD43, CD45RA, CD45RB, CD45RC, CD45RO, CD48, CD49b, CD49d, CD49e, CD49f, CD50, CD53, CD55, CD64a, CD68, CD71, CD72, CD73, CD81, CD82, CD85A, CD85K, CD90, CD99, CD104, CD105, CD109, CD110, CD111, CD112, CD114, CD115, CD123, CD124, CD126, CD127, CD130, CD131, CD133, CD135, CD138, CD151, CD157, CD162, CD164, CD168, CD172a, CD173, CD174, CD175, CD175s, CD176, CD183, CD191, CD200, CD201, CD205, CD217, CD220, CD221, CD222, CD223, CD224, CD225, CD226, CD227, CD228, CD229, CD230, CD235a, CD235b, CD236, CD236R, CD238, CD240, CD242, CD243, CD277, CD292, CDw293, CD295, CD298, CD309, CD318, CD324, CD325, CD338, CD344, CD349 or CD350, CD11a, CD18, CD37, CD47, CD52, CD58, CD62L, CD69, CD74, CD97, CD103, CD132, CD156a, CD179a, CD79b, CD184, CD232, CD244, CD252, CD302, CD305, CD317, and CD361 do not share a substantial feature, e.g., heavy and light chain variable region and/or a common use, e.g. binding to the antigens above that flows from the substantial structural feature, e.g., heavy and light chain variable regions that bind to the elected CD117 for treating the particular antigen expressing cancer. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses any antibody, or an antigen-binding portion thereof, comprising an Fc region, wherein the Fc region regions comprises amino acid substitutions at positions N297A, L234, L235, H435A, (EU index), and D265C (EU index), wherein the antibody is an IgG isotype.
Claim 3 encompasses the antibody, or antigen-binding portion thereof, of claim 1, wherein the antibody is an IgG1 isotype. 
Claim 4 encompasses the antibody, or antigen-binding portion thereof, of claim 1, wherein the antibody specifically binds to CD117 (elected species), CD45, CD2, CD5, CD137, or CD252.
Claim 5 encompasses the antibody of claim 1, wherein the antibody specifically binds to an antigen selected from the group consisting of CD49d (VLA-4), CD49f(VLA-6), CD51, CD84, CD90, CD117 (elected species), CD133, CD134, CD184 (CXCR4), HLA-DR, CD11la, CD18, CD34, CD41/61, CD43, CD58, CD71, CD97, CD162, CD166, CD205 and CD361, CD13, CD33, CD44, CD4, CD59, CD84/CD 150, CD90/Thy1, CD93, CD105/Endoglin, CD123/IL-3R, CD126/IL-6R, CD133, CD135/FIt3 receptor, CD166/ALCAM, Prominin 2, Erythropoietin R, Endothelial Cell-Selective Adhesion Molecule, CD244, Tiel, Tie2, MPL, G-CSFR, CSF3R, IL-1R, gp130, Leukemia inhibitory factor Receptor, oncostatin M receptor, Embigin, IL-18R, CD7, CDw12, CD13, CD15, CD19, CD21, CD22, CD29, CD30, CD33, CD36, CD38, CD40, CD41, CD42a, CD42b, CD42c, CD42d, CD43, CD45RA, CD45RB, CD45RC, CD45RO, CD48, CD49b, CD49d, CD49e, CD49f, CD50, CD53, CD55, CD64a, CD68, CD71, CD72, CD73, CD81, CD82, CD85A, CD85K, CD90, CD99, CD104, CD105, CD109, CD110, CD111, CD112, CD114, CD115, CD123, CD124, CD126, CD127, CD130, CD131, CD133, CD135, CD138, CD151, CD157, CD162, CD164, CD168, CD172a, CD173, CD174, CD175, CD175s, CD176, CD183, CD191, CD200, CD201, CD205, CD217, CD220, CD221, CD222, CD223, CD224, CD225, CD226, CD227, CD228, CD229, CD230, CD235a, CD235b, CD236, CD236R, CD238, CD240, CD242, CD243, CD277, CD292, CDw293, CD295, CD298, CD309, CD318, CD324, CD325, CD338, CD344, CD349 or CD350, CD11a, CD18, CD37, CD47, CD52, CD58, CD62L, CD69, CD74, CD97, CD103, CD132, CD156a, CD179a, CD79b, CD184, CD232, CD244, CD252, CD302, CD305, CD317, and CD361.
Regarding antibody, the specification define antibody as follow:
[0100] As used herein, the term "antibody" refers to an immunoglobulin molecule that specifically binds to, or is immunologically reactive with, a particular antigen. An antibody includes, but is not limited to, monoclonal antibodies, polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies), genetically engineered antibodies, and otherwise modified forms of antibodies, including but not limited to chimeric antibodies, humanized antibodies, heteroconjugate antibodies (e.g., bi- tri- and quad-specific antibodies, diabodies, triabodies, and tetrabodies), and antibody fragments (i.e., antigen binding fragments of antibodies), including, for example, Fab', F(ab')2, Fab, Fv, rIgG, and scFv fragments, so long as they exhibit the desired antigen-binding activity. 

Thus, the antibody encompasses any monoclonal antibodies, polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies), genetically engineered antibodies, and otherwise modified forms of antibodies, including but not limited to chimeric antibodies, humanized antibodies, heteroconjugate antibodies (e.g., bi- tri- and quad-specific antibodies, diabodies, triabodies, and tetrabodies), and antibody fragments (i.e., antigen binding fragments of antibodies), including, for example, Fab', F(ab')2, Fab, Fv, rlgG, and scFv fragments. 

Regarding antigen-binding portion, the specification discloses:
[0104] The term "antigen-binding fragment," as used herein, refers to one or more portions of an antibody that retain the ability to specifically bind to a target antigen. The antigen-binding function of an antibody can be performed by fragments of a full-length antibody. The antibody fragments can be, for example, a Fab, F(ab')2, scFv, diabody, a triabody, an affibody, a nanobody, an aptamer, or a domain antibody. Examples of binding fragments encompassed of the term "antigen-binding fragment" of an antibody include, but are not limited to: (i) a Fab fragment, a monovalent fragment consisting of the VL, VH, CL, and CH1 domains; (ii) a F(ab')2 fragment, a bivalent fragment containing two Fab fragments linked by a disulfide bridge at the hinge region; (iii) a Fd fragment consisting of the VH and CH1 domains; (iv) a Fv fragment consisting of the VL and VH domains of a single arm of an antibody, (v) a dAb including VH and VL domains; (vi) a dAb fragment that consists of a VH domain (see, e.g., Ward et al., Nature 341:544-546, 1989); (vii) a dAb which consists of a VH or a VL domain; (viii) an isolated complementarity determining region (CDR); and (ix) a combination of two or more (e.g., two, three, four, five, or six) isolated CDRs which may optionally be joined by a synthetic linker. Furthermore, although the two domains of the Fv fragment, VL and VH, are coded for by separate genes, they can be joined, using recombinant methods, by a linker that enables them to be made as a single protein chain in which the VL and VH regions pair to form monovalent molecules (known as single chain Fv (scFv); see, for example, Bird et al., Science 242:423-426, 1988 and Huston et al., Proc. Natl. Acad. Sci. USA 85:5879-5883, 1988). These antibody fragments can be obtained using conventional techniques known to those of skill in the art, and the fragments can be screened for utility in the same manner as intact antibodies. Antigen-binding fragments can be produced by recombinant DNA techniques, enzymatic or chemical cleavage of intact immunoglobulins, or, in certain cases, by chemical peptide synthesis procedures known in the art. In one embodiment, an antigen-binding fragment of an antibody comprises an Fc region.

Thus, the antigen-binding portion encompasses Fab, F(ab')2, scFv, diabody, a triabody, an affibody, a nanobody, an aptamer, or a domain antibody.  

With respect to Fc, the specification discloses:
[0117] The terms "Fc", "Fc region," "Fc domain," and "IgG Fc domain" as used herein refer to the portion of an immunoglobulin, e.g., an IgG molecule, that correlates to a crystallizable fragment obtained by papain digestion of an IgG molecule. The Fc region comprises the C-terminal half of two heavy chains of an IgG molecule that are linked by disulfide bonds. It has no antigen binding activity but contains the carbohydrate moiety and binding sites for complement and Fc receptors, including the FcRn receptor (see below). For example, an Fc domain contains the second constant domain CH2 (e.g., residues at EU positions 231-340 of human IgG1) and the third constant domain CH3 (e.g., residues at EU positions 341-447 of human IgG1). As used herein, the Fc domain includes the "lower hinge region" (e.g., residues at EU positions 233-239 of IgG1). 
[0118] Fc can refer to this region in isolation, or this region in the context of an antibody, antibody fragment, or Fc fusion protein. Polymorphisms have been observed at a number of positions in Fc domains, including but not limited to EU positions 270, 272, 312, 315, 356, and 358, and thus slight differences between the sequences presented in the instant application and sequences known in the art can exist. Thus, a "wild type IgG Fc domain" or "WT IgG Fc domain" refers to any naturally occurring IgG Fc region (i.e., any allele). The sequences of the heavy chains of human IgG1, IgG2, IgG3 and IgG4 can be found in a number of sequence databases, for example, at the Uniprot database (www.uniprot.org) under accession numbers P01857 (IGHG1_HUMAN), P01859 (IGHG2_HUMAN), P01860 (IGHG3_HUMAN), and P01861 (IGHG1_HUMAN), respectively. An example of a "WT" Fc region is provided in SEQ ID NO: 15 (which provides a heavy chain constant region containing an Fc region). 
Thus, only Fc from human IgG1, IgG2, IgG3 and IgG4 are disclosed. 

With regard to a representative number of species, the specification discloses just three anti-CD117 antibodies that bind to just human CD117 (aka c-kit).  Anti-CD117 antibody Ab85 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 13 and the VL comprises the amino acid sequence of SEQ ID NO: 14.  Anti-CD117 antibody Ab249 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 346 and the VL comprises the amino acid sequence of SEQ ID NO: 347.  Anti-CD117 antibody Ab67 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 354 and the VL comprises the amino acid sequence of SEQ ID NO: 355.
Regarding the Fc region of the anti-CD117 antibody, the specification discloses human IgG1 Fc comprises the amino acid sequence of SEQ ID NO: 15.  The heavy chain constant region with L234A, L235A (LALA) substitution comprises the amino acid sequence of SEQ ID NO: 16.  The heavy chain constant with D265C substitution comprises the amino acid sequence of SEQ ID NO: 17.  The heavy chain constant region with H435A substitution comprises the amino acid sequence of SEQ ID NO: 18.  The heavy chain constant with L234A, L235A and D265C substitution comprises the amino acid sequence of SEQ ID NO: 19.  The heavy chain constant with L234A, L235A, D265C and H4335A substitution comprises the amino acid sequence of SEQ ID NO: 20.   The antibody or antibody-drug conjugate is intended to administered to human patient for treating diagnosis or treating hematopoietic cancer.
However, there is not a single antibody or antigen-binding fragment thereof, comprising any Fc, wherein the Fc comprises the claimed N297A, much less the combination of N297A, H435A and D265C substitution as per claim 1.   Further, the claims lack written description because there is no disclosure of a correlation between the structure, e.g., the heavy and light chain variable regions that correlated with binding to any antigens such as the ones recited in claims 4 and 5, other than the particular three antibodies that bind to human CD117.  
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
As in Amgen, the pending claims of the instant case attempt to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigens to which the antibodies bind. Also analogous to Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement. 
Even assuming the antigen is CD117 (elected species), the term “CD117” encompasses CD117 from any mammalian species.  The specification discloses Ab85 full length heavy chain comprises the amino acid sequence of SEQ ID NO: 21 without mutation, SEQ ID NO: 22 (with L234A and L235A substitution, SEQ ID NO: 23 (with L234A, L235A, and D265C substitution), SEQ ID NO: 24 (with LALA-D265C and H435A substitution).  The disclosure of a few species of anti-CD117 antibodies that bind to just human CD117 is not representative of claimed genus because the genus is highly variable, e.g., different heavy and light chains comprising six different CDRs that bind to any and all CD117.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not describe this genus of antibodies as there is no disclosure of structural feature, e.g., heavy and light chain variable regions that are shared by members of the genus, which correlates with binding to any and all antigens such as the ones recited in claims 4 and 5 in addition to having N297A, H435A and D265C in the Fc shared by at least a substantial number of those members.  The disclosure would not reasonably convey that Applicant had possession of the claimed invention at the time the application was filed because the disclosure would not permit the skilled person in the art to immediately envision, recognize or distinguish members of the genus of antibodies to which the claimed are directed. 
The state of the art at the time the invention was made recognized that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship (binding specificity) so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
While the specification discloses a method of screening for binding, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  As such, the specification merely asks one of skill in the art to come up with the structure of the claimed antibody or antigen-binding portion thereof comprising an Fc having N297A, H435A and D265C (EU index) that bind to any and all antigens.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only an antibody or an antigen-binding fragment thereof that binds to CD117 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 13 and the VL comprises the amino acid sequence of SEQ ID NO: 14 or the VH comprising the amino acid sequence of SEQ ID NO: 346 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 354 and the VL comprises the amino acid sequence of SEQ ID NO: 355 or the VH comprising the amino acid sequence of SEQ ID NO: 27 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 28 and an Fc region of human IgG1 wherein the Fc region comprises L234A, L235A and D265C (SEQ ID NO: 19) or D265A, L235A, L235A and H435A (SEQ ID NO: 20) numbering according to EU index, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or an antigen-binding fragment thereof that binds to CD117 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 13 and the VL comprises the amino acid sequence of SEQ ID NO: 14 or the VH comprising the amino acid sequence of SEQ ID NO: 346 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 354 and the VL comprises the amino acid sequence of SEQ ID NO: 355 or the VH comprising the amino acid sequence of SEQ ID NO: 27 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 28 and an Fc region of human IgG1 wherein the Fc region comprises L234A, L235A and D265C (SEQ ID NO: 19) or D265A, L235A, L235A and H435A (SEQ ID NO: 20) numbering according to EU index, does not reasonably provide enablement for any antibody or antigen-binding portion thereof as set forth in claims 1 and 3-5 for treating cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 1 encompasses any antibody, or an antigen-binding portion thereof, comprising an Fe region, wherein the Fc region regions comprises amino acid substitutions at positions N297A, L234, L235, H435A, (EU index), and D265C (EU index), wherein the antibody is an IgG isotype.
Claim 3 encompasses the antibody, or antigen-binding portion thereof of claim 1, wherein the antibody is an IgG1 isotype. 
Claim 4 encompasses the antibody, or antigen-binding portion thereof of claim 1, wherein the antibody specifically binds to CD117, CD45, CD2, CD5, CD137, or CD252.
Claim 5 encompasses the antibody of claim 1, wherein the antibody specifically binds to an antigen selected from the group consisting of CD49d (VLA-4), CD49f(VLA-6), CD51, CD84, CD90, CD117, CD133, CD134, CD184 (CXCR4), HLA-DR, CD11la, CD18, CD34, CD41/61, CD43, CD58, CD71, CD97, CD162, CD166, CD205 and CD361, CD13, CD33, CD44, CD4, CD59, CD84/CD 150, CD90/Thy1, CD93, CD105/Endoglin, CD123/IL-3R, CD126/IL-6R, CD133, CD135/FIt3 receptor, CD166/ALCAM, Prominin 2, Erythropoietin R, Endothelial Cell-Selective Adhesion Molecule, CD244, Tiel, Tie2, MPL, G-CSFR, CSF3R, IL-1R, gp130, Leukemia inhibitory factor Receptor, oncostatin M receptor, Embigin, IL-18R, CD7, CDw12, CD13, CD15, CD19, CD21, CD22, CD29, CD30, CD33, CD36, CD38, CD40, CD41, CD42a, CD42b, CD42c, CD42d, CD43, CD45RA, CD45RB, CD45RC, CD45RO, CD48, CD49b, CD49d, CD49e, CD49f, CD50, CD53, CD55, CD64a, CD68, CD71, CD72, CD73, CD81, CD82, CD85A, CD85K, CD90, CD99, CD104, CD105, CD109, CD110, CD111, CD112, CD114, CD115, CD123, CD124, CD126, CD127, CD130, CD131, CD133, CD135, CD138, CD151, CD157, CD162, CD164, CD168, CD172a, CD173, CD174, CD175, CD175s, CD176, CD183, CD191, CD200, CD201, CD205, CD217, CD220, CD221, CD222, CD223, CD224, CD225, CD226, CD227, CD228, CD229, CD230, CD235a, CD235b, CD236, CD236R, CD238, CD240, CD242, CD243, CD277, CD292, CDw293, CD295, CD298, CD309, CD318, CD324, CD325, CD338, CD344, CD349 or CD350, CD11a, CD18, CD37, CD47, CD52, CD58, CD62L, CD69, CD74, CD97, CD103, CD132, CD156a, CD179a, CD79b, CD184, CD232, CD244, CD252, CD302, CD305, CD317, and CD361.
Enablement is not commensurate in scope with claims as how to use any isolated antibody or binding fragment thereof mentioned above wherein said antibody or fragment thereof comprises an Fc region, wherein the Fc region regions comprises amino acid substitutions at positions N297A, L234, L235, H435A, (EU index), and D265C (EU index), wherein the antibody is an IgG isotype for treating any cancer. 
The specification discloses just anti-CD117 antibodies that bind to just human CD117 (aka c-kit).  The specification discloses anti-CD117 antibody of human IgG1 comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprising the amino acid sequence of SEQ ID NO: 13 and the VL comprises the amino acid sequence of SEQ ID NO: 14 or the VH comprising the amino acid sequence of SEQ ID NO: 346 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 354 and the VL comprises the amino acid sequence of SEQ ID NO: 355 or the VH comprising the amino acid sequence of SEQ ID NO: 27 and the VL comprises the amino acid sequence of SEQ ID NO: 347 or the VH comprising the amino acid sequence of SEQ ID NO: 28 and an Fc region of human IgG1 wherein the Fc region comprises L234A, L235A and D265C (SEQ ID NO: 19) or D265A, L235A, L235A and H435A (SEQ ID NO: 20) numbering according to EU index
Regarding the Fc region of the anti-CD117 antibody, the specification discloses human IgG1 Fc comprises the amino acid sequence of SEQ ID NO: 15.  The heavy chain constant region with L234A, L235A (LALA) substitution comprises the amino acid sequence of SEQ ID NO: 16.  The heavy chain constant with D265C substitution comprises the amino acid sequence of SEQ ID NO: 17.  The heavy chain constant region with H435A substitution comprises the amino acid sequence of SEQ ID NO: 18.  The heavy chain constant with L234A, L235A and D265C substitution comprises the amino acid sequence of SEQ ID NO: 19.  The heavy chain constant with L234A, L235A, D265C and H4335A substitution comprises the amino acid sequence of SEQ ID NO: 20.   The antibody or antibody-drug conjugate is intended to administered to human patient for diagnosis or treating CD117 expressing hematopoietic cancer.
However, the specification does not teach binding specificity of antibody or antigen-binding fragment thereof, comprising any Fc, wherein the Fc comprises the claimed N297A, H435A and D265C substitution as set forth in claims 1 and 3 for diagnosing or treating cancer.   The specification does not teach the structure, e.g., the heavy and light chain variable regions that correlated with binding specificity (claims 1 and 3), or binding to any antigen such as any CD117, or any CD49d (VLA-4), CD49f(VLA-6), CD51, CD84, CD90, CD117, CD133, CD134, CD184 (CXCR4), HLA-DR, CD11la, CD18, CD34, CD41/61, CD43, CD58, CD71, CD97, CD162, CD166, CD205 and CD361, CD13, CD33, CD44, CD4, CD59, CD84/CD 150, CD90/Thy1, CD93, CD105/Endoglin, CD123/IL-3R, CD126/IL-6R, CD133, CD135/FIt3 receptor, CD166/ALCAM, Prominin 2, Erythropoietin R, Endothelial Cell-Selective Adhesion Molecule, CD244, Tiel, Tie2, MPL, G-CSFR, CSF3R, IL-1R, gp130, Leukemia inhibitory factor Receptor, oncostatin M receptor, Embigin, IL-18R, CD7, CDw12, CD13, CD15, CD19, CD21, CD22, CD29, CD30, CD33, CD36, CD38, CD40, CD41, CD42a, CD42b, CD42c, CD42d, CD43, CD45RA, CD45RB, CD45RC, CD45RO, CD48, CD49b, CD49d, CD49e, CD49f, CD50, CD53, CD55, CD64a, CD68, CD71, CD72, CD73, CD81, CD82, CD85A, CD85K, CD90, CD99, CD104, CD105, CD109, CD110, CD111, CD112, CD114, CD115, CD123, CD124, CD126, CD127, CD130, CD131, CD133, CD135, CD138, CD151, CD157, CD162, CD164, CD168, CD172a, CD173, CD174, CD175, CD175s, CD176, CD183, CD191, CD200, CD201, CD205, CD217, CD220, CD221, CD222, CD223, CD224, CD225, CD226, CD227, CD228, CD229, CD230, CD235a, CD235b, CD236, CD236R, CD238, CD240, CD242, CD243, CD277, CD292, CDw293, CD295, CD298, CD309, CD318, CD324, CD325, CD338, CD344, CD349 or CD350, CD11a, CD18, CD37, CD47, CD52, CD58, CD62L, CD69, CD74, CD97, CD103, CD132, CD156a, CD179a, CD79b, CD184, CD232, CD244, CD252, CD302, CD305, CD317, and CD361. 
Even assuming the antigen is CD117 (elected species), the term “CD117” encompasses CD117 from any mammalian species.  
However, the specification does not teach the structure, e.g. heavy and light chain variable region common to member of the genus of antibodies that bind to all CD117.  The specification does not disclose any relevant, identifying characteristics, such as structure, e.g., amino acid sequences of the heavy and light chain variable region or six CDRs that bind to all CD117 and comprises Fc region having N297A, H435A and D265C, sufficient to enable one of skill in the art to make and use the claimed invention without undue experimentation.
The state of the art at the time the invention was made recognized that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  There are no in vivo working examples.  It is unpredictable which undisclosed antibody or antigen-binding portion thereof comprising any Fc region having N197A, H435A and D265C (EU index) is effective to treat which cancer.  
Stancovski et al. (Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 892) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1). 
Indeed, Riemer et al. (Mol. Immunol. 42: 1121-1124, 2005; PTO 892) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.  Thus, the prior art teaches the therapeutic effectiveness of an antibody that binds antigen on cancer cells is not a certainty, and is necessarily determined empirically.
Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).  Thus, an antibody that binds to the same region of EGFR, or perhaps even an antibody that binds to an isoform of EGFR that is expressed in certain cancer cells, but not normal cells, may not have therapeutic value in and of itself, unless it is conjugated to a cytotoxic moiety or capable of mediating antibody dependent cellular cytotoxicity or fixing complement.  
There are no in vivo working examples of treating all cancer.  It is unpredictable which undisclosed antibody or an antigen-binding portion thereof, comprising an Fc region having amino acid substitutions N297A, H435A and D265C is effective for diagnosing or treating all cancers. 
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lonberg (US 20180333502, filed November 19, 2015, claimed earliest priority to 62/083,021, filed November 21, 2014; PTO 892) in view of Shields et al (J Biol Chem 276(9): 6591-6604, 2001; PTO 892) and McDonagh (US 20100158909, published June 24, 2010; PTO 892).
Regarding claim 1, Lonberg teaches antibodies comprising heavy chain constant regions (Fc) wherein the Fc may be mutated to eliminate glycosylation altogether (e.g. N297A) as effector function only leads to (or increases the risk of) undesired side effects, see para. [0244].  Lonberg further teaches that under some circumstances it may be desirable to decrease the half-life of an antibody, rather than increase it by substitution H435A, see para. [0268].  The amino acid numbering is according to the EU index as in Kabat, see para. [0081]. 
Regarding claim 3, Lonberg teaches the antibody is an IgG1 isotype, see para. [0005], [0008], [0009], [0010]. 
Regarding claims 4 and 5, Lonberg teaches the antibody is an agonist antibody that binds to CD137 (aka 4-1BB) or OX40L (aka CD252), see para. [0104]. 
Likewise, Regarding claims 1 and 3, Shields teaches antibody comprises an Fc from human IgG1 wherein the Fc comprises a substitution such as D265A or N297A that reduced binding to all human Fcγ receptors, see entire document, Table 1 at p. 6595, Table VI at p. 6600.  Shields further teaches H435A substitution reduces binding only to FcRn, see Table 1, p. 6595. 
Neither Lonberg nor Shields teaches D265C, numbering according to EU index as per claim 1.  
However, McDonagh teaches reducing antibody binding to FcγRIIIa by substituting D265 for cysteine (D265C), see para. [0007], [0314].  The antibody is a human IgG1 isotype, see para. [0012].  Additional amino acid substitutions in the human IgG1 Fc region are Asn297 to Ala (aka N297A), see para. [0317].  Substitution of Asp265 to Ala (aka D265A) resulted in decreased ADCC activity, see para. [0317].  McDonagh teaches these amino acid positions involved in mediating the Fc region-FcγR binding interaction are potential targets for replacement by non-conservative amino acid substitution, see para. [0317].  Antibodies that bind to antigen include CD2 for treatment of non-Hodgkin’s lymphoma, see para. [0124], [0129].  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced the claimed antibody by combining the substitution of D265C in the human IgG1 Fc of McDonagh and the N297A and H435A substitution as taught by Shields and Lonberg to arrive at the claimed invention with a reasonable expectation of success, e.g., eliminate undesired side effects by reducing effector function or decreased ADCC activity and decrease the half-life of an antibody as taught by Lonberg.  
One of ordinary skill in the art would have been motivated to do so because Lonberg teaches eliminate the conserved glycosylation altogether (e.g. N297A) is expected to reduce effector function, which leads to decrease undesired side effects, see para. [0244].  Lonberg further teaches that under some circumstances it may be desirable to decrease the half-life of an antibody, rather than increase it by substitution H435A, see para. [0268].  
One of ordinary skill in the art would have been motivated to do so because Shields teaches antibody comprises D265A or N297A in the Fc is expected to reduce binding to all human Fcγ receptors, while H435A substitution is expected to reduce serum half-life by reducing binding to FcRn, see Table 1, p. 6595. 
One of ordinary skill in the art would have been motivated to do so because McDonagh teaches that substitution of Asp265 to cysteine (D265C) reduces FcγRIIIa binding and substitution of D265A decreased ADCC activity, see para. [0007], [0314] and [0317].
Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lonberg (US 20180333502, filed November 19, 2015, claimed earliest priority to 62/083,021, filed November 21, 2014; PTO 892) in view of Shields et al (J Biol Chem 276(9): 6591-6604, 2001; PTO 892) and McDonagh (US20100158909, published June 24, 2010; PTO 892) as applied to claims 1 and 3 mentioned above and further in view of US Patent No. 7,915,391 (issued March 29, 2011; PTO 892).
The combine teachings of Lonberg, Shields and McDonagh have been discussed supra. 
The references above do not teach the antibody binds to CD117 as per claims 4 and 5. 
However, the ‘391 patent teaches humanized antibody that binds to c-kit (the term c-kit is aka CD117), see entire document, claims in particular.  The antibody may be human IgG1 isotype, see  col. 13, line 37-41, col. 36, line 2-11.  The antibody includes monoclonal, human, humanized, chimeric, as well as binding fragment thereof, e.g., Fab’, F’(ab)2, Fv, single chain antibodies, see col. 12, line 6-17.  The humanized antibody or human antibody is not immunogenic in humans on repeated in vivo administration, see col. 19 to 20.  The ‘391 patent further teaches mutation of residues within Fc receptor binding sites can result in altered (i.e. decreased) effector function, such as altered ADCC or CDC activity, or altered half-life, see Shields et al J. Biol Chem 276(9): 6591-6604, 2001, see col. 25, line 42-48.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced the claimed antibody by substituting the variable region of the antibody of Lonberg, Shields and McDonagh for the humanized or human antibody variable region that binds to c-kit (CD177) as taught by the ‘391 patent to arrive at the claimed invention with a reasonable expectation of success, e.g., CD177 or c-kit binding antibody comprises Fc substitution at position N297A, H435A and D265C to eliminate undesired side effects. 
One of ordinary skill in the art would have been motivated to do so because the ‘391 patent teaches the c-kit (CD117) binding antibody is useful for treating various c-kit associated disorder, e.g., fibrosis, inflammation, cancer, see abstract, Summary of invention, col. 29 to 30, in particular. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for including the substitution of D265C in the ‘391 patent’s humanized antibody that binds to c-kit (aka CD117) because McDonagh teaches such substitution of Asp265 to cysteine (D265C) reduces FcγRIIIa binding and substitution of D265A decreased ADCC activity, see para. [0007], [0314] and [0317].
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for including the substitution of N297A and H435A in the ‘391 patent’s humanized antibody that binds to c-kit (aka CD117) because Lonberg teaches it is desirable to decrease undesirable side effect of antibody by eliminating the conserved glycosylation altogether (e.g. N297A), which is expected to reduce effector function, and to decrease the half-life of an antibody by substitution of H435A, see para. [0244] and [0268].  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for including the substitution of N297A and H435A in the ‘391 patent’s humanized antibody that binds to c-kit (aka CD117) because Shields teaches antibody comprises D265A or N297A in the Fc is expected to reduce binding to all human Fcγ receptors, while H435A substitution is expected to reduce serum half-life by reducing binding to FcRn, see Table 1, p. 6595. 
Further, the simple substitution of one known element for another to obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
 “The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion

No claim is allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644